United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mission, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1822
Issued: April 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 10, 2009 appellant filed a timely appeal of a May 14, 2009 decision of the Office
of Workers’ Compensation Programs denying her request for reconsideration without a merit
review. As the most recent merit decision of the Office was issued on April 22, 2008, the Board
lacks jurisdiction to review the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(e).1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review.

1

For Office decisions dated November 19, 2008 or later, a claimant has 180 days to file an appeal with the Board.
20 C.F.R. § 501.3(e) (2009); 73 Fed. Reg. 62,190 (October 20, 2008). For Office decisions issued before
November 19, 2008, a claimant had one year in which to file an appeal. See 20 C.F.R. § 501.3(d)(2) (2008).

FACTUAL HISTORY
On February 12, 2003 appellant, then a 50-year-old city mail carrier, filed an
occupational disease claim alleging that she injured her right hand and wrist from repetitive
motion in the performance of duty. She did not stop work. In an undated statement, appellant
noted she had complications from left carpal tunnel syndrome surgery on August 2, 2002.
Following surgery, she became reliant on her right hand to write, drive and case mail. Appellant
also indicated that repetitive motion from casing mail caused right hand and wrist soreness. The
Office accepted her claim for right carpal tunnel syndrome and authorized right carpal tunnel
release.2
In a February 26, 2004 report, Dr. Regina Nouhan, a Board-certified orthopedic surgeon,
diagnosed carpal tunnel symptoms on the right side for which she performed a steroid injection
on May 14, 2004 and a right carpal tunnel release on July 26, 2004. In an October 12, 2004
report, she noted appellant’s recurrent problems post right carpal tunnel release. Dr. Nouhan
recommended that appellant undergo a functional capacity evaluation to give appellant her final
work restrictions that would put her at maximum medical improvement.
Appellant filed a schedule award claim on July 19, 2007. In a March 18, 2008 report,
Dr. George Varghese, a Board-certified physiatrist and an Office referral physician, found two
percent impairment for flexion limitation according to Figure 16-28 on page 467 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A.,
Guides) and four percent impairment for mild sensory loss on two-point discrimination testing in
the median nerve distribution according to Table 16-10 and Table 16-15 on pages 482 and 492
respectively of the A.M.A., Guides. He combined these ratings to total six percent right upper
extremity impairment secondary to right carpal tunnel syndrome.3
In an April 4, 2008 report, an Office medical adviser reviewed Dr. Varghese’s findings
and agreed that appellant had six percent impairment of the right upper extremity.
On April 22, 2008 the Office granted appellant a schedule award for six percent
impairment of the right upper extremity. Appellant received compensation for 18.72 weeks from
March 14 through April 12, 2008.
The Office subsequently received an October 9, 2007 report from Dr. Nouhan who noted
that she last saw appellant on September 21, 2007 and that her impairment rating would be based
on measurements taken at that time. Dr. Nouhan found three percent impairment of the right arm
according to the A.M.A., Guides.

2

Appellant has other claims combined with the present claim. In Claim No. xxxxxx298, accepted for aggravated
bilateral wrist tendinitis and left carpal tunnel syndrome, appellant received a schedule award for four percent
permanent impairment of the left upper extremity on April 17, 2008. In Claim No. xxxxxx018, accepted for right
shoulder sprain and right shoulder impingement, appellant received a schedule award for two percent impairment of
the right upper extremity on April 22, 2008.
3

The Board notes that Dr. Varghese had made this determination for the left wrist but that he had mistakenly
transposed his findings for the left and right wrists.

2

In an April 14, 2009 letter, appellant through her representative requested
reconsideration. She asserted that the A.M.A., Guides were not properly applied to her schedule
award. Appellant advised that additional medical evidence was forthcoming.
In a May 14, 2009 decision, the Office denied appellant’s reconsideration request without
further merit review. It found that appellant’s request did not raise any substantive legal
questions or include any new and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.4 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
Appellant’s April 14, 2009 request for reconsideration consists of a letter from her
representative asserting that the A.M.A., Guides were improperly applied to determine her
schedule award. Her request does not demonstrate that the Office erroneously applied or
interpreted a specific point of law and it also does not advance a relevant legal argument not
previously considered by the Office.
Instead, appellant generally asserted that her
reconsideration request was based on an improper application of the A.M.A., Guides, failed to
specify how the A.M.A., Guides were improperly applied or otherwise advance a legal argument
based on impairment calculations in accordance with the A.M.A., Guides.
Following the Office’s April 22, 2008 schedule award decision, the Office received
Dr. Nouhan’s October 9, 2007 report in which she rated three percent impairment of the right
arm based on measurements from appellant’s September 21, 2007 visit. Although this report is
new to the record, it does not constitute relevant evidence as appellant is claiming that she has
greater impairment and Dr. Nouhan determined a lower impairment percentage than that already
awarded.
Appellant’s reconsideration request indicated that additional medical evidence was
forthcoming. However, she did not submit any new and relevant evidence with her
reconsideration request. As the underlying issue is medical in nature, to require the Office to
reopen the claim for a merit review, it required appellant to submit pertinent new medical
evidence supporting that she was entitled to an increased schedule award.

4

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

5

K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

For these reasons, the Office properly denied appellant’s request for reconsideration as
her request did not meet any of the regulatory standards for reopening the claim for a merit
review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 14, 2009 is affirmed.
Issued: April 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

